Exhibit 10.11
WRIGHT MEDICAL GROUP, INC.
Restricted Stock Grant Agreement
Non-Employee Director
Award Granted to (“Grantee”):
Grant Date:
Number of Shares (“Shares”):
     THIS RESTRICTED STOCK GRANT AGREEMENT (the “Agreement”) is made as of the
Grant Date by and between Wright Medical Group, Inc., a Delaware corporation
with its principal place of business at 5677 Airline Road, Arlington, Tennessee
38002 (the “Company”) and Grantee pursuant to the Wright Medical Group, Inc.
2009 Equity Incentive Plan, as amended from time to time (the “Plan”) and which
is hereby incorporated by reference.
     WHEREAS, Grantee is associated with the Company or its affiliate as a
non-employee director; and
     WHEREAS, the Compensation Committee of the Company’s Board of Directors
(the “Committee”) has authorized that Grantee be granted shares of the Company’s
Common Stock (“Stock”) subject to the restrictions stated below;
     NOW, THEREFORE, the parties agree as follows:

1.   Grant of Stock. Subject to the terms and conditions of this Agreement and
of the Plan, the Company hereby grants to Grantee the Shares.   2.   Vesting
Schedule. The interest of Grantee in the Shares shall vest as to one-fourth
(1/4) of the Shares on the first anniversary of the Grant Date, and as to an
additional one-fourth (1/4) on each succeeding anniversary date, so as to be
100% vested on the fourth anniversary thereof, conditioned upon Grantee
maintaining status as an Eligible Person (as defined in the Plan) as of each
vesting date. Notwithstanding the foregoing, the interest of Grantee in the
Shares shall vest as to:

  2.1.   100% of the then unvested Shares upon a Change of Control. For purposes
of this Agreement a “Change of Control” shall mean the first to occur on or
after the Grant Date of any of the following:

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 50% or more (on a fully
diluted basis) of either (A) the then outstanding shares of Stock, taking into
account as outstanding for this purpose such Stock issuable upon the exercise of
options or warrants, the conversion of convertible stock or debt, and the
exercise of any similar right to acquire such Stock (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change of Control: (x) any acquisition by the Company or any
“affiliate” of the Company, within the meaning of 17 C.F.R. § 230.405 (an
“Affiliate”), (y) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Affiliate, (z) any
acquisition by any corporation or business entity pursuant to a transaction
which complies with clauses (A) and (B) of subsection (a) of this Section 2.1
(persons and entities described in clauses (x), (y), and (z) being referred to
herein as “Permitted Holders”);

 



--------------------------------------------------------------------------------



 



Restricted Stock Grant Agreement
Page 2
(b) The consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be,
(B) no Person (excluding any Permitted Holder) beneficially owns, directly or
indirectly, 50% or more (on a fully diluted basis) of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
Business Combination, taking into account as outstanding for this purpose such
common stock issuable upon the exercise of options or warrants, the conversion
of convertible stock or debt, and the exercise of any similar right to acquire
such common stock, or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the incumbent Board at the time of the execution of
the initial agreement providing for such Business Combination;
(c) The approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company;
(d) The sale of at least 80% of the assets of the Company to an unrelated party,
or completion of a transaction having a similar effect; or
(e) The individuals who on the date of this Agreement constitute the Board of
Directors thereafter cease to constitute at least a majority thereof; provided
that any person becoming a member of the Board of Directors subsequent to the
date of this Agreement and whose election or nomination was approved by a vote
of at least two-thirds of the directors who then comprised the Board of
Directors immediately prior to such vote shall be considered a member of the
Board of Directors on the date of this Agreement.

  2.2.   100% of the unvested Shares upon Grantee’s death.

3.   Restrictions.

  3.1.   The Shares granted hereunder may not be sold, pledged or otherwise
transferred until the Shares become vested in accordance with this Agreement.
The period of time between the date hereof and the date the Shares become vested
is referred to as the “Restricted Period.”     3.2.   If at any time Grantee
fails to maintain Grantee’s status as an Eligible Person, the balance of the
Shares subject to the provisions of this Agreement which have not vested at the
time of Grantee’s lost of status as an Eligible Person shall be forfeited by
Grantee, and ownership transferred back to the Company.

4.   Legend. All certificates representing any shares of Stock subject to the
provisions of this Agreement shall have endorsed thereon the following legend:

 



--------------------------------------------------------------------------------



 



Restricted Stock Grant Agreement
Page 3
TRANSFER OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY IS RESTRICTED
PURSUANT TO THE TERMS OF A RESTRICTED STOCK GRANT AGREEMENT, DATED AS OF
                     BETWEEN WRIGHT MEDICAL GROUP, INC. AND
                    . A COPY OF SUCH AGREEMENT IS ON FILE AT THE OFFICES OF THE
WRIGHT MEDICAL GROUP, INC. AT 5677 AIRLINE ROAD, ARLINGTON, TENNESSEE 38002.

5.   Issuance of Shares. The Shares shall be issued and held in a restricted
book entry account in the name of Grantee until expiration of the Restricted
Period. Upon expiration of the Restricted Period, the Company shall remove the
restrictions of such restricted book entry account for such Shares which have
not been forfeited and with respect to which the Restricted Period has expired
(to the nearest full share) and any cash dividend or stock dividends shall be
credited to Grantee’s account with respect to such Shares and any interest
thereon, if any. Notwithstanding the foregoing, the Company may, in its
discretion, issue certificates for Shares for which the Restricted Period has
expired in the name of Holder in lieu of removing the restrictions of such
restricted book entry account.   6.   Stockholder Rights. During the Restricted
Period, Grantee shall have all the rights and privileges of a stockholder as to
Shares, including the right to vote such Shares, except for the right to
transfer the Shares as set forth in Section 3 and Section 7 of this Agreement
and Section 10(b) of the Plan. Cash dividends and stock dividends with respect
to the Shares shall be currently paid to Grantee.   7.   Changes in Stock. In
the event that as a result of (i) any stock dividend, stock split or other
change in the Stock, or (ii) any merger or sale of all or substantially all of
the assets or other acquisition of the Company, and by virtue of any such change
Grantee shall in Grantee’s capacity as owner of unvested shares of Stock which
have been awarded to Grantee (the “Prior Stock”) be entitled to new or
additional or different shares or securities, such new or additional or
different shares or securities shall thereupon be considered unvested Shares and
shall be subject to all of the conditions and restrictions which were applicable
to the Prior Stock pursuant to this Agreement.   8.   Disability of Grantee. In
the event of the Disability (as defined in the Plan) of Grantee, any unpaid but
vested Shares shall be paid to Grantee if legally competent or to a legally
designated guardian or representative if Grantee is legally incompetent.   9.  
Death of Grantee. In the event of Grantee’s death after the vesting date but
prior to the payment of the Shares, such Shares shall be paid to Grantee’s
estate or designated beneficiary.   10.   Taxes. Grantee understands that
Grantee will recognize income for federal and, if applicable, state income tax
purposes in an amount equal to the amount by which the fair market value of the
Shares, as of the Grant Date or vesting date, as applicable, exceeds any
consideration paid by Grantee for such Shares. Grantee shall be liable for any
and all taxes, including withholding taxes, arising out of this grant or the
vesting of Shares hereunder. By accepting the Shares, Grantee covenants to
report such income in accordance with applicable federal and state laws. To the
extent that the receipt of the Shares or the end of the Restricted Period
results in income to Grantee and withholding obligations of the Company,
including federal or state withholding obligations, Grantee agrees that the
Company shall retain and instruct a registered broker(s) to sell such number of
Shares necessary to satisfy the Company’s withholding obligations, after
deduction of the broker’s commission, and the broker shall remit to the Company
the cash necessary in order for the Company to satisfy its withholding
obligations. Grantee covenants to execute any such documents as are requested by
the broker of the Company in order to effectuate the sale of the Shares and
payment of the tax obligations to the Company. Grantee represents to the Company
that, as of the date hereof, Grantee

 



--------------------------------------------------------------------------------



 



Restricted Stock Grant Agreement
Page 4

    is not aware of any material nonpublic information about the Company or the
Shares. Grantee and the Company have structured this Agreement to constitute a
“binding contract” relating to the sale of Shares pursuant to this Section,
consistent with the affirmative defense to liability under Section 10(b) of the
Exchange Act under Rule 10b5-1(c) promulgated under the Exchange Act.*

11.   Governing Law. The grant of Shares and the provisions of this Agreement
are governed by, and subject to, the laws of the State of Delaware, without
regard to the conflict of law provisions, as provided in the Plan.       For
purposes of litigating any dispute that arises under this grant or the
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of Tennessee, agree that such litigation shall be conducted in the courts
of Shelby County, Tennessee, or the federal courts for the United States for the
Western District of Tennessee, where this grant is made and/or to be performed.
  12.   Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. Grantee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.   13.   Miscellaneous.

  13.1.   The Company shall not be required (i) to transfer on its books any
shares of Stock of the Company which have been sold or transferred in violation
of any provisions set forth in this Agreement, or (ii) to treat as owner of such
shares or to accord the right to vote as such owner or to pay dividends to any
transferee to whom such shares shall have been so transferred.     13.2.   The
parties agree to execute such further instruments and to take such action as may
be reasonably necessary to carry out the intent of this Agreement.     13.3.  
Any notice required or permitted hereunder shall be given in writing and shall
be deemed effectively given upon delivery to Grantee at the address of Grantee
then on file with the Company.     13.4.   Neither the Plan nor this Agreement
nor any provisions under either shall be construed so as to grant Grantee any
right to remain associated with the Company or any of its affiliates.     13.5.
  This Agreement, subject to the provisions of the Plan, constitutes the entire
agreement of the parties with respect to the subject matter hereof.

 

*   Grantee understands that the sale of Shares to satisfy tax or any
withholding obligations will be considered a sale for purposes of short-swing
liability under Section 16(b) of the Exchange Act. Any profit realized in a
purchase of shares of the Company’s stock within six months of the sale may be
recovered by the Company or by a stockholder of the Company on behalf of the
Company.

 



--------------------------------------------------------------------------------



 



Restricted Stock Grant Agreement
Page 5
     This Agreement and the Shares evidenced by this Agreement will not be
effective until an original signed Agreement is received by the Wright Medical
Group, Inc. Legal Department. Please print and sign this Agreement immediately,
then send the signed Agreement to the Wright Medical Group, Inc. Legal
Department as soon as possible.
AGREED AND ACCEPTED:

              GRANTEE:       WRIGHT MEDICAL GROUP, INC.
 
           
 
           
 
      By:                  
 
          Jason P. Hood, Vice President,
 
          General Counsel, and Secretary

 